Matter of Redd v Burrell (2016 NY Slip Op 08365)





Matter of Redd v Burrell


2016 NY Slip Op 08365


Decided on December 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2016-02223
 (Docket Nos. F-00216-96/15L, F-00216-96/15N)

[*1]In the Matter of Fedie R. Redd, appellant, 
vDarryl J. Burrell, respondent.


Fedie R. Redd, Freeport, NY, appellant pro se.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Nassau County (Danielle M. Peterson, J.), dated February 2, 2016. The order denied the mother's objections to two orders of that court (Adam Small, S.M.) dated May 13, 2015, and September 10, 2015, respectively.
ORDERED that the order dated February 2, 2016, is affirmed, without costs or disbursements.
In March 2015, the father filed a petition, inter alia, pursuant to Family Court Act article 4 to terminate his obligation to pay child care expenses. In an order dated May 13, 2015, after a hearing, the Family Court granted that branch of the father's petition. In August 2015, the mother filed a petition for an upward modification of the father's child support obligation. In an order dated September 10, 2015, after a hearing, the court denied the mother's petition. In the order appealed from, the court denied the mother's objections to the orders dated May 13, 2015, and September 10, 2015. The mother appeals.
"Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party" (Matter of DiMaio v DiMaio, 141 AD3d 520, 520; see Family Ct Act § 439[e]; Matter of Kimelfeld v Menczelesz, 137 AD3d 914, 914-915). Here, the Family Court properly denied, as untimely, the mother's objections to the order dated May 13, 2015 (see Matter of DiMaio v DiMaio, 141 AD3d at 520; Matter of Kimelfeld v Menczelesz, 137 AD3d at 915; cf. Matter of Ryan v Ryan, 110 AD3d 1176, 1178-1179).
Furthermore, the Family Court properly denied the mother's objections to the order dated September 10, 2015. The Support Magistrate properly determined that the mother failed to establish a substantial change in circumstances warranting an upward modification of the father's child support obligation (see Family Ct Act § 451[3][a]; Matter of Guevara v Villatoro, 134 AD3d 1115, 1115; Matter of Shillingford v Dielinger, 101 AD3d 889, 889).
The mother's remaining contentions either need not be reached in light of our determination, are not properly before this Court, or are without merit.
DILLON, J.P., DICKERSON, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court